Redacted Sigma Design Agreement. Professional Engineers & Designers August 24, 2009 Mr. Meetesh Patel - President New Energy Technologies, Inc. 3905 National Drive Suite 110 Burtonsville MD 20866 Subject: [***] Dear Mr. Patel; This letter outlines our proposal for continued engineering services to develop the next prototype for the Motion Power System. Work Continuation and Scope: [***] Deliverables :[ ***] [***] [***] The above schedule will be reviewed and updated on a bi-weekly basis. We would expect and welcome visits to our location anytime during the project. Of course we will only invoice for the actual work performed and these estimates may change as we encounter challenges not foreseen as of this moment. When this happens we will update the estimate before starting any next stages. Additional engineering analysis and design work approved by New Energy Technologies to support this program beyond the above scope will be charged at our normal rates. Please contact me directly if you have any questions. We look forward to working with you on this project. Sincerely, Date: Accepted 1 Gerard J. Lynch, P.E. Meetesh Patel, President Sigma Design Company New Energy Technologies 2
